Citation Nr: 9919681	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1967 to April 
1970.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  At the time of the veteran's death, there were no pending 
claims for VA benefits.

3.  The evidence in the claims file at the time of the 
veteran's death does not provide any basis for additional VA 
compensation for accrued benefits purposes.



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  She has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with the claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran died in October 1993 due to widely metastatic 
carcinoma.  In November 1993, the appellant filed a claim for 
Dependency and Indemnity Compensation, including accrued 
benefits.  The RO subsequently received additional medical 
records, to include private psychiatric treatment records, as 
well as the veteran's autopsy report.  Service connection for 
the cause of his death was established by means of a rating 
action dated in October 1995.  Dependency and Indemnity 
Compensation was awarded effective from November 1993.  

At the time of his death, the veteran was service connected 
for the following disabilities:  (1) right leg shell fragment 
wound, rated 40 percent disabling; (2) chronic low back 
strain, rated 20 percent disabling; (3) anxiety neurosis, 
rated 10 percent disabling; (4) residuals of fracture of the 
left ankle, rated noncompensable; (5) shell fragment wound to 
the back of the head, rated noncompensable; and (6) right 
chest scar, rated noncompensable.  His total combined 
service-connected rating was 60 percent at the time of his 
death.  The Board also notes that his claims for total rating 
based on unemployability, as well as his claims for service 
connection for, among others, bilateral hearing loss 
disability and chronic eye condition had been denied by the 
RO.  The appellant contends that she is entitled to accrued 
benefits on the basis that the RO committed clear and 
unmistakable error (CUE) in prior rating decisions, beginning 
in 1981, in denying entitlement to service connection for 
certain disabilities and in not awarding the veteran a 100 
percent rating.

The evidence of record does not indicate that there were any 
pending claims at the time of the veteran's death.  The Board 
notes that since his separation from service, the veteran had 
filed various claims for service connection, increased 
ratings, pension benefits, and total rating based on 
unemployability, and that his claims were all addressed by RO 
rating actions, which are all final rating actions.  The 
Board also notes that the last rating action of record is 
dated in August 1989.  At that time, the RO determined that 
the veteran was not entitled to individual unemployability 
compensation as his unemployability was not the result of 
service-connected disabilities, denied reopening of his claim 
for service connection for bilateral hearing loss, and found 
that his psychiatric condition had not increased in severity.  
Subsequent evidence of record at the time of the veteran's 
death does not show or consist of any information pertaining 
to entitlement to increased rating for his service connected 
disorders, entitlement to a total unemployability rating, 
entitlement to service connection for any additional 
disorders, or entitlement to any other additional VA benefit. 

Periodic monthly benefits under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decision, or those based on evidence in the file 
at date of death and due and unpaid, shall upon the death of 
such individual be paid to the survivor, including the 
veteran's spouse.  The survivor may receive accrued benefits 
that are due and unpaid for a period not to exceed two years 
prior to the last date on which the beneficiary was entitled 
to receive benefits, which in this case, would be for a 
period not to exceed two years prior to the last day of the 
month before the veteran's death. 38 U.S.C.A. § 5121(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.500(g), 3.1000(a) (1998).

Having considered the evidence of record, the Board finds 
that there is no entitlement to accrued benefits.  The 
evidence of record indicates that there were no pending 
claims at the time of the veteran's death; all claims to VA 
benefits were addressed in final rating actions, the last 
rating action being dated in 1989.  In addition, the evidence 
in the file at the time of the veteran's death does not show 
any entitlement to additional benefits.  The Board 
particularly notes that, the record dated from 1989 (from the 
last rating action of record) and the date of death did not 
provide any information that would form the basis for 
additional VA benefits.  Therefore, entitlement to accrued 
benefits cannot be established.  

The Board has noted the appellant's contentions as to 
entitlement to accrued benefits based on CUE in prior rating 
actions by the RO, which denied the veteran additional (100 
percent) disability compensation.  However, the applicable 
legal authority does not permit an accrued benefits claimant 
to seek correction of a decision on a veteran's claim.  See 
Ladicho v. Brown, 4 Vet.App.42, 47 (1993) (concluding that 
veterans' claims for disability compensation do not survive 
their deaths); see also Haines v. West, 10 Vet.App. 446 
(1997); 154 F.3d 1298, 1302 (1998); 119 S.Ct. 1249 (1999) 
(cert. den.).  ("The CUE claim provision provides nothing 
more than a procedure for a claimant to seek reconsideration 
of a limited type of error in a prior decision.  It cannot be 
read as providing a procedure for adjudication or payment of 
veterans benefits to survivors.").  Accordingly, the Board 
concludes that this claim must be denied.  



ORDER

Entitlement to accrued benefits is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

